Deen, Presiding Judge.
This is an appeal from a change of condition disability award in favor of the claimant, first made by a deputy director of the Board of Workmen’s Compensation and thereafter affirmed by the full board and the superior court judge on appeal. It is uncontradicted that claimant’s first back trouble in April, 1970, was not job-connected; that in March, 1971, following hospitalization there was a diagnosis of herniated disc; that she sustained a compensable back injury while moving heavy objects in July, 1971, for which compensation was paid; that she gave birth to a child in March, 1972; that a subsequent change of condition hearing resulted in reduction of percentage of disability as of March, 1973; that a subsequent hearing resulted in a finding of removal of disability on September 5,1973; that thereafter claimant was hospitalized and, following a myelogram, underwent surgical disc removal on December 17, 1973; that in January, 1974, she filed the change of condition claim resulting in an award in her favor from which this appeal is taken. The award is based on a finding that while claimant had pre-existing back trouble, the accident of July 12, 1971, was also a contributing cause of her disability.
It is thus to be seen that the facts are not in dispute, but only the question of contributory causation. As to this latter the judge of the superior court in his lengthy opinion affirming the full board sets out the testimony of the claimant and her physician on which the award was based. A careful examination thereof offers ample evidence sustaining the position of the employee that there is evidence of such contributory causation on which an award may be based. Cf. Riegel Textile Corp. v. Craig, 96 Ga. App. 791 (101 SE2d 740); St. Paul Mercury Ind. Co. v. Fletcher, 97 Ga. App. 429 (3) (103 SE2d 438). The award here is not without supporting evidence.

Judgment affirmed.


Evans and Stolz, JJ., concur.

Charles L. Drew, for appellants.
James A. Glenn, Jr., for appellee.